Exhibit 10.25


March 11, 2008


Denis Isono
5056 Poola Street
Honolulu, HI 96821


Re:           Change in Control Severance Agreement


Dear Denis:


This is your Change in Control Severance Agreement (the “Agreement”) with
Central Pacific Financial Corp., a Hawaii corporation (the “Company”) and its
affiliates (together, as constituted from time to time, the “Group”).


1. Purpose and Effectiveness.


(a) Purpose. This Company desires to provide you with protection if there is a
future Change in Control of the Company (as defined below).  You should review
this Agreement carefully for the terms and conditions that will apply.


(b) Effectiveness.  If you agree to the terms and conditions of this Agreement,
please execute and return a copy of this Agreement to the Company.  This
Agreement will become effective upon execution by both you and the Company (the
“Effective Date”).


2. Term of This Agreement.


The term of this Agreement will begin on the Effective Date and will end on the
second anniversary of the Effective Date.  However, the term of this Agreement
will be automatically extended for one additional year beginning on the second
anniversary of the Effective Date and on each subsequent anniversary, unless the
Company gives you written notice, 60 days before such anniversary, of its
determination not to extend this Agreement.  In addition, (1) if there is a
Change in Control during the term of this Agreement, the term of this Agreement
will automatically extend to the second anniversary of the Change in Control and
will automatically terminate on such anniversary and (2) if the Company gives
notice of its intention not to extend this Agreement in anticipation of a Change
in Control or at the request of a third party who had indicated an intention or
taken steps reasonably calculated to effect a Change in Control and such Change
in Control (or an alternative or competing Change in Control) actually occurs
within 6 months of the purported end of the term of this Agreement, the
Agreement will be deemed not to have been terminated and its term will be
automatically extended as set forth in clause (1) of this sentence.
 
3. Termination of Your Employment Following Change in Control.
 
(a) Qualifying Termination.  Upon a Qualifying Termination, you will be eligible
for the payments and benefits set forth in Section 4 below.  A “Qualifying
Termination” means, within the two years following the time when a Change in
Control occurs (1) the Company terminates your employment without Cause or (2)
you terminate your employment for Good Reason.


(b) Definitions Used in This Section:


(1) “Cause” means any of the following:


(A) Your willful failure to perform substantially the responsibilities of your
position, after demand for substantial performance has been given by the
Company’s Chief Executive Officer that specifically identifies how you have not
substantially performed your responsibilities;


(B) Your conviction of any felony or of a misdemeanor involving fraud,
dishonesty, or moral turpitude;
 
(C) Your willful or intentional material misconduct in the performance of the
duties of your position that results in financial or reputational detriment to
the Group that is not de minimis;


--------------------------------------------------------------------------------


(D) Your material breach of the Group’s Code of Business Conduct and Ethics if
the breach is of a nature for which other similarly situated executives of the
Group would be terminated; or


(E) Your willful attempt to obstruct or willful failure to cooperate with any
investigation authorized by the Board of Directors (the “Board”) or any
governmental or self-regulatory entity.


To terminate your employment “for Cause,” Cause must have occurred and the
Company must comply with Section 3(c) of this Agreement.


(2) “Change in Control” means any of the following:


(A) Individuals who, on the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least half of the Board,
provided that any person becoming a director subsequent to the Effective Date,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) will be an Incumbent Director; provided that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board will be deemed to be an Incumbent Director;


(B) Any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (the “Company Voting Securities”); provided that the event
described in this paragraph (B) will not be deemed to be a Change in Control by
virtue of any of the following acquisitions:  (i) by the Company or any
Subsidiary, (ii) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, (iii) by any underwriter
temporarily holding securities pursuant to an offering of such securities, (iv)
pursuant to a Non-Qualifying Transaction (as defined in paragraph (C)), or (v)
pursuant to any acquisition by you or any group of persons including you (or any
entity controlled by you or any group of persons including you); or


(C) The consummation of a merger, consolidation, statutory share exchange, sale
of all or substantially all of the Company’s assets or deposits, a plan of
liquidation or dissolution of the Company or similar form of corporate
transaction involving the Company or any of its Subsidiaries that requires the
approval of the Company’s stockholders, whether for such transaction or the
issuance of securities in the transaction (a “Business Transaction”), unless
immediately following such Business Transaction:  (i) more than 50% of the total
voting power of (x) the corporation resulting from such Business Transaction
(the “Surviving Corporation”), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of at least 95%
of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately before such Business Transaction
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Transaction), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately before the Business Transaction, (ii) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the
beneficial owner, directly or indirectly, of 25% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (iii) at least half of the members of the board of directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Transaction were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Transaction (any Business
Transaction which satisfies all of the criteria specified in (i), (ii) and (iii)
above will be deemed to be a “Non-Qualifying Transaction”).


--------------------------------------------------------------------------------


Notwithstanding the foregoing, a Change in Control of the Company will not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
will then occur.


(3) “Good Reason” means any of the following:


(A) Any material and adverse change in your position from the position you held
immediately before the Change in Control (including by reason of removal or
failure to be elected or re-elected);


(B) Any material and adverse reduction in your authority, responsibilities and
reporting relationships within the Company as they existed at immediately before
the Change in Control (including assigning you duties materially inconsistent
with your position and responsibilities);


(C) Any reduction in your rate of annual base salary as in effect immediately
before the Change in Control with the Company that is material;


(D) Any reduction in your annual target bonus opportunity or long-term
compensation opportunity (including any adverse change in the formula for
earning annual bonuses or long-term compensation) as in effect immediately
before the Change in Control, if in the aggregate such reduction is material;


(E) Any reduction in the other employee, welfare and/or fringe benefits provided
to you immediately before Change in Control (including any increase in the cost
of the benefit that you are required to pay or contribute to), if in the
aggregate (taking into account other employee, welfare and/or fringe benefits
offered to you following the Change in Control), such reduction is material;


(F) Any failure by the Company to comply with Section 9(c); or


(G) Requiring you to be principally based at any office or location more than 30
miles from the location of your office immediately before the Change in Control
(it will not, however, be Good Reason for the Company to require you to travel
on business to an extent consistent with your travel obligations existing before
the Change in Control).


To terminate your employment “for Good Reason”, Good Reason must have occurred
and you must comply with Section 3(c) of this Agreement.  However, (i) Good
Reason will not include any isolated, insubstantial and inadvertent failure by
the Company that is not in bad faith and is cured within 30 days on your giving
the Company notice of such event, (ii) if you do not give notice to the Company
within 90 days after you have knowledge that an event constituting Good Reason
has occurred, the event will no longer constitute Good Reason, and (iii) an
event will not constitute Good Reason if you have consented to it in accordance
with Section 11(f).


(c) Termination Notice.


(1) To terminate your employment, either you or the Company must provide a
Termination Notice to the other.  A “Termination Notice” is a written notice
that states the specific provision of this Agreement on which termination is
based, including, if applicable, the specific clause of the definition of Cause
or Good Reason and a reasonably detailed description of the facts that permit
termination under that clause.  (The failure to include any fact in a
Termination Notice that contributes to a showing of Cause or Good Reason does
not preclude either party from asserting that fact in enforcing its rights under
this Agreement).


--------------------------------------------------------------------------------


(2) The date your employment terminates is the “Termination Date”.  If your
employment is terminated by the Company other than for Disability or death or
you terminate your employment for Good Reason, your Termination Date will be the
date specified in the Termination Notice.  If you terminate your employment
without Good Reason, your Termination Date will be 60 days after the Company
receives the Termination Notice (although the Company may accelerate your
Termination Date by providing you with notice).  If your employment is
terminated by reason of your death or Disability, your employment will end on
the date of death or the Disability Effective Date, as applicable.
 
4. The Company’s Obligations in Connection With A Qualifying Termination.

 
(a) If a Qualifying Termination occurs:
 
(1) Accrued Compensation.  The Company will pay you the following as of the end
of your employment:  (A) your unpaid salary (B) your salary for any accrued but
unused vacation and (C) any accrued expense reimbursements (together, your
“Accrued Compensation”).  In addition, the Company will timely pay you any other
amounts and provide you any benefits that are required, or to which you are
entitled (in each case as an active employee for any period before the
effectiveness of termination of your employment and as a terminated employee
after effectiveness), under any plan or contract of the Company or the Group
(together, the “Other Accrued Benefits”).


(2) Accrued Bonus.  The Company will pay you your Accrued Bonus.  Your “Accrued
Bonus” means the sum of (A) any unpaid but vested bonus for the fiscal year
ending before the Termination Notice is given and (B) any excess of (i) the
average of the bonuses you earned for the three fiscal years ending before the
year in which the Termination Notice is given multiplied by the number of days
of your employment since the fiscal year ending before Termination Notice is
given divided by 365 over (ii) any bonus paid to you for a fiscal year ending
after Termination Notice is given.


(3) Cash Severance. The Company will pay you a lump-sum cash payment equal to
(A) the sum of (i) your salary and (ii) the average of the bonuses you earned
for the three fiscal years ending before the year in which the Termination
Notice is given multiplied by (B) three.


(4) Accelerated Vesting.  All stock options issued by the Group to you will vest
and become immediately exercisable, and will remain exercisable for at least 12
months after the end of your employment (or, if earlier, until they would have
expired but for your termination).  All restricted stock and other equity-based
compensation awarded by the Group to you will vest and become immediately
payable.  The benefits in this Section 4(a)(4) are referred to as “Accelerated
Vesting”.


(b) For Cause or without Good Reason.  If the Company terminates your employment
for Cause after a Change in Control or you terminate your employment without
Good Reason after a Change in Control, the Company will pay you your Accrued
Compensation and will provide you your Other Accrued Benefits.


(c) Death or Disability If your employment terminates as a result of your death
or Disability, each occurring after the time of a Change in Control, you will be
entitled to Accelerated Vesting and the Company will pay you your Accrued
Compensation and Accrued Bonus and will provide your Other Accrued
Benefits.  “Disability” means that you (A) are unable to engage in substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (B) you are, by reason of
any medically determinable physical or mental impairment which can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering the Company’s employees.  If the Company
determines in good faith that your Disability has occurred, it may give you
Termination Notice.  If within 30 days of Termination Notice, you do not return
to full-time performance of your responsibilities, your employment will
terminate (the “Disability Effective Date”).  If you do return to full-time
performance in that 30-day period, the Termination Notice will be
cancelled.  Except as provided in Section 3(c), any incapacity due to mental or
physical illness or injury will not affect the Company’s obligations under this
Agreement.

--------------------------------------------------------------------------------


(d) Form and Time of Payment.


(1) The cash amounts provided for in this Section 4 will be paid in a single
lump-sum payment on the regularly scheduled payroll day immediately following
the 15th day after your Termination Date (but in no event later than March 15th
following the calendar year in which occurs the later of the time the legally
binding right to the payment arises or the time such right first ceases to be
subject to a substantial risk of forfeiture).  It is intended that these
payments constitute short-term deferred compensation within the meaning of the
applicable Treasury regulations pursuant to Section 409A of the
Code.  Notwithstanding the preceding two sentences, if you are a “specified
employee” at the time you separate from service with Company and any payment or
benefit under Section 4 is determined to constitute non-qualified deferred
compensation, payment of any amounts pursuant to Section 4 will be made or such
benefit will be provided on the date that is six months after your separation
from service with the Company, all as determined in accordance with Section 409A
of the Code.


(2) Except as otherwise expressly provided herein, to the extent any
reimbursement under this Agreement is determined to be subject to Section 409A
of the Code, the amount of any such expenses eligible for reimbursement in one
calendar year will not affect the expenses eligible for reimbursement in any
other taxable year, in no event will any reimbursements be paid after the last
day of the calendar year following the calendar year in which you incurred such
expenses, and in no event will any right to reimbursement be subject to
liquidation or exchange for another benefit.


(e) Condition.  The payments and benefits stated in this Section 4 are
conditioned upon your signing (and failing to revoke during any applicable
revocation period), within 55 days following termination of your employment, a
general release (substantially in the form attached as Exhibit A) in which you
release all claims that you may have against any member of the Group and any of
their respective past or present officers, directors, employees or agents other
than your rights under this Agreement, your rights under any Other Accrued
Benefits, and your rights to indemnification and continued liability insurance
coverage (under this Agreement or otherwise).


(f) Resignation from Directorships and Officerships.  Unless the Group waives
this requirement, the termination of your employment for any reason will
constitute your resignation from (1) any director, officer or employee position
you then have with any member of the Group and (2) all fiduciary positions
(including as trustee) you hold with respect to any pension plans or trusts
established by any member of the Group.  You agree that this Agreement will
serve as your written notice of resignation in this circumstance.


5. Limitation on Payments by the Company.


(a) Notwithstanding anything in this Agreement to the contrary, if it is
determined that any payment, award, benefit or distribution (or any acceleration
of any payment, award, benefit or distribution) by the Company (or any of its
affiliated entities) or any entity which effectuates a Change in Control (or any
of its affiliated entities) to or for your benefit (whether pursuant to the
terms of this Agreement or otherwise) (the “Payments”) would be subject to the
excise tax (the “Excise Tax”) under Section 4999 of the Code, then the amounts
payable to you under this Agreement will be reduced (reducing first the payments
under Section 4(a)(3)) to the maximum amount as will result in no portion of the
Payments being subject to such excise tax (the “Safe Harbor Cap”).



--------------------------------------------------------------------------------


(b) All determinations required to be made under this Section 5 will be made by
the public accounting firm that is retained by the Company as of the date
immediately before the Change in Control (the “Accounting Firm”) which will
provide detailed supporting calculations both to the Company and you within 15
business days of the receipt of notice from the Company or you that there has
been a Payment, or such earlier time as is requested by the
Company.  Notwithstanding the foregoing, if (i) the Board will determine before
the Change in Control that the Accounting Firm is precluded from performing such
services under applicable auditor independence rules or (ii) the Audit Committee
of the Board determines that it does not want the Accounting Firm to perform
such services because of auditor independence concerns or (iii) the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Board will appoint another nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm will then be referred to as the Accounting Firm
hereunder).  If payments are reduced to the Safe Harbor Cap, the Accounting Firm
will provide a reasonable opinion to you that you are not required to report any
Excise Tax on your federal income tax return.  All fees, costs and expenses
(including, but not limited to, the costs of retaining experts) of the
Accounting Firm will be borne by the Company.  If the Accounting Firm determines
that no Excise Tax is payable by you, it will furnish you with a written opinion
to such effect, and to the effect that failure to report the Excise Tax, if any,
on your applicable federal income tax return will not result in the imposition
of a negligence or similar penalty.  If the Accounting Firm determines that the
Payments will be reduced to the Safe Harbor Cap, it will furnish you with a
written opinion to such effect.  The determination by the Accounting Firm will
be binding upon the Company and you (except as provided in Section 5(c)).


(c) If it is established pursuant to a final determination of a court or the
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that Payments have been made to, or provided for your
benefit by the Company, which are in excess of the limitations provided in this
Section 5 (hereinafter referred to as an “Excess Payment”), such Excess Payment
will be deemed for all purposes to be a loan to you made on the date you
received the Excess Payment and you will repay the Excess Payment to the Company
on demand, together with interest on the Excess Payment at the applicable
federal rate (as defined in Section 1274(d) of the Code) from the date of your
receipt of such Excess Payment until the date of such repayment.  As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the determination, it is possible that Payments which will not have been made by
the Company should have been made (an “Underpayment”), consistent with the
calculations required to be made under this Section 5.  In the event that it is
determined (i) by the Accounting Firm, the Company (which will include the
position taken by the Company, or together with its consolidated group, on its
federal income tax return) or the IRS or (ii) pursuant to a determination by a
court, that an Underpayment has occurred, the Company will pay you an amount
equal to such Underpayment within 10 days of such determination together with
interest on such amount at the applicable federal rate from the date such amount
would have been paid to you until the date of payment.  You will cooperate, to
the extent your expenses are reimbursed by the Company, with any reasonable
requests by the Company in connection with any contests or disputes with the IRS
in connection with the Excise Tax or the determination of the Excess
Payment.  Notwithstanding the foregoing, if amounts payable under this Agreement
were reduced pursuant to Section 5(a) and the value in stock options is
subsequently redetermined by the Accounting Firm within the context of Treasury
Regulation §1.280G-1 Q/A 33 that reduces the value of the Payments attributable
to such options, the Company will promptly pay to you within 10 days of such
determination together with interest on such amount at the applicable federal
rate from the date such amount would have been paid to you until the date of
payment, any amounts payable under this Agreement that were not previously paid
solely as a result of Section 5(a) up to the Safe Harbor Cap.
 
6. Proprietary Information.


(a) Definition.  “Proprietary Information” means confidential or proprietary
information, knowledge or data concerning (1) the Group’s businesses,
strategies, operations, financial affairs, organizational matters, personnel
matters, budgets, business plans, marketing plans, studies, policies,
procedures, products, ideas, processes, software systems, trade secrets and
technical know-how, and other information regarding the business of the Group
and (2) any matter relating to clients of the Group or other third parties
having relationships with the Group.  Proprietary Information may include
information furnished to you orally or in writing (whatever the form or storage
medium) or gathered by inspection, in each case before or after the date of this
Agreement.  However, Proprietary Information does not include information (1)
that was or becomes generally available to you on a non-confidential basis, if
the source of this information was not reasonably known to you to be bound by a
duty of confidentiality, (2) that was or becomes generally available to the
public or within the relevant trade or industry, other than as a result of a
disclosure by you, directly or indirectly, or (3) that was independently
developed by you without reference to any Proprietary Information.



--------------------------------------------------------------------------------


(b) Use and Disclosure.  You will obtain or create Proprietary Information in
the course of your involvement in the Group’s activities and may already have
Proprietary Information.  You agree that the Proprietary Information is the
Group’s exclusive property, and that, during your employment, you will use and
disclose Proprietary Information only for the Group’s benefit and in accordance
with any restrictions placed on its use or disclosure by the Group.  After your
employment, you will not use or disclose any Proprietary
Information.  Notwithstanding anything to the contrary in this Section 6,
Proprietary Information may be disclosed when required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof), provided that (1) you will request confidential treatment
with respect to such information and/or request matters with respect to such
information be sealed and (2) you will disclose the minimum amount required.


(c) Limitations.  Nothing in this Agreement prohibits you or the Group from
providing truthful testimony to governmental, regulatory or self-regulatory
authorities.


7. On-going Restrictions on Your Activities.


(a) Terms used.  This Section uses the following defined terms:


(1) “Client” means any client of the Company to whom you provided services, for
whom you transacted business, or whose identity became known to you in
connection with your employment by the Group.


(2) “Competitive Enterprise” means (1) any business enterprise operating a
banking facility in the markets in which the Group conducts business at the time
of your Qualifying Termination, including but not limited to Bank of Hawaii,
First Hawaiian Bank, American Savings Bank, Finance Factors, Hawaii National
Bank and Territorial Savings Bank and any successors thereto or (2) any business
enterprise that holds a 25% or greater equity, voting or profit participation
interest in any of the preceding.


(3) “Solicit” means any communication, regardless of who initiates it, that
invites, advises, encourages or requests any person to take or refrain from
taking any action.


(4) “Restriction Period” means the period beginning on the earlier of (A) a
Change in Control or (B) your Qualifying Termination and ending on either (i)
the termination of this Agreement if your employment terminates after the
termination of this Agreement or (ii) the second anniversary of the termination
of your employment if your employment terminates during the term of this
Agreement. For the avoidance of doubt, the provisions of this Section 7 will not
apply to you unless either a Qualifying Termination occurs or you terminate your
employment following a Change in Control and during the term of this Agreement.


(b) Your Importance to the Group and the Effect of this Section 7.  You
acknowledge that, in the course of your involvement in the Group’s activities,
you will have access to Proprietary Information and the Group’s client base and
will yourself profit from the goodwill associated with the Group.  On the other
hand, in view of your access to Proprietary Information and your importance to
the Group, if you compete with the Group for some time after your employment,
the Group will likely suffer significant harm but the amount of loss would be
uncertain and not readily ascertainable.  You understand that this Section 7
will limit your ability to earn a livelihood in a Competitive Enterprise but you
have determined that your complying with this Section 7 will not result in
severe economic hardship for you or your family. For the avoidance of doubt, the
provisions of this Section 7 will not limit in any way (i) any fiduciary or
similar duty you may have to the Group or (ii) any other non-competition and/or
non-solicitation agreements you may have with (or other such obligations you may
have to) the Group.


(c) Non-Competition.  If a Qualifying Termination occurs, you agree that you
will not, directly or indirectly, during your Restriction Period:


(1) hold a 5% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or


(2) associate (including as a director, officer, employee, partner, consultant,
agent or advisor) with a Competitive Enterprise and in connection with your
association engage in Hawaii, or directly or indirectly manage or supervise
personnel engaged in Hawaii, in any activity:


--------------------------------------------------------------------------------


(A) that is substantially similar to any activity that you were engaged in;
 
(B) that calls for the application of specialized knowledge or skills
substantially similar to those used by you in your activities; or


(C) that is substantially similar to any activity for which you had direct or
indirect managerial or supervisory responsibility;


in each case, for the Group at any time during the year before the end of your
employment.


(d) Non-Solicitation of Clients.  If a Qualifying Termination occurs, you agree
that you will not, directly or indirectly, during your Restriction Period,
Solicit any Client to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with the Group.


(e) Non-Solicitation of Group Employees.  During your Restriction Period, you
will not, directly or indirectly, Solicit anyone who is then an employee of the
Group (or who was an employee of the Group within the prior six months) to
resign from the Group or to apply for or accept employment with any Competitive
Enterprise.


(f) Notice to New Employers.  Before you either apply for or accept employment
with any other person or entity while any of Section 7(c), 7(d) or 7(e) is in
effect, you will provide the prospective employer with written notice of the
provisions of this Section 7 and will deliver a copy of the notice to the Group.


(g) No Disparagement.  You will make no public statement that would libel,
slander or disparage any member of the Group or any of their respective past or
present officers, directors, employees or agents.  The Company agrees that it
will (and will use good faith efforts to cause the Chief Executive Officer of
the Company, the Board, and its officers and employees to) make no public
statement that would libel, slander or disparage you.
 
(h) Survival.  Any termination of your employment (or breach of this Agreement
by you or the Group) will have no effect on the continuing operation of this
Section 7.


8. Effect on Other Agreements; Entire Agreement.


This Agreement is the entire agreement between you and the Company with respect
to the subject matter contemplated by this Agreement and supersedes any earlier
agreement, written or oral, with respect to the subject matter of this
Agreement, including, but not limited to, your Employment Agreement with the
Company dated January 1, 2003.  You agree that you are not entitled to any
severance, change-in-control or similar rights under any other plan of the
Group.  In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement.


9. Successors.


(a) Payments on Your Death.  If you die and any amounts become payable under
this Agreement, the Company will pay those amounts to your estate.


(b) Assignment by You. You may not assign this Agreement without the Company’s
consent.  Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process.  Any attempt to effect any of the preceding in violation of
this Section 9(b), whether voluntary or involuntary, will be void.


(c) Assumption by any Surviving Company.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” will mean the Company as
hereinbefore defined and any successor to all or substantially all of its
business or assets.


--------------------------------------------------------------------------------


10. Disputes.


(a) Applicable Matter.  This Section 10 applies to any controversy or claim
between you and the Group arising out of or relating to or concerning any aspect
of this Agreement (an “Applicable Matter”).
 
(b) Mandatory Arbitration.  Subject to the provisions of this Section 10, any
Applicable Matter will be finally settled by arbitration in Honolulu, Hawaii
administered by the American Arbitration Association under its Commercial
Arbitration Rules then in effect.  However, the rules will be modified in the
following ways: (1) each arbitrator will agree to treat as confidential evidence
and other information presented to the same extent as the information is
required to be kept confidential under Section 6, (2) the optional Rules for
Emergency Measures of Protections will apply, (3) you and the Group agree not to
request any amendment or modification to the terms of this Agreement except as
provided in Section 11(h), (4) a decision must be rendered within 10 business
days of the parties’ closing statements or submission of post-hearing briefs and
(5) the arbitration will be conducted before a panel of three arbitrators, one
selected by you within 10 days of the commencement of arbitration, one selected
by the Company in the same period and the third selected jointly by these
arbitrators (or, if they are unable to agree on an arbitrator within 30 days of
the commencement of arbitration, the third arbitrator will be appointed by the
American Arbitration Association; provided that the arbitrator will be a partner
or former partner at a nationally recognized law firm.


(c) Limitation on Damages. You and the Group agree that there will be no
punitive damages payable as a result of any Applicable Matter and agree not to
request punitive damages.


(d) Injunctions and Enforcement of Arbitration Awards.  You or the Group may
bring an action or special proceeding in a state or federal court of competent
jurisdiction sitting in Honolulu, Hawaii to enforce any arbitration award under
Section 10(b).  Also, the Group may bring such an action or proceeding, in
addition to its rights under Section 10(b) and whether or not an arbitration
proceeding has been or is ever initiated, to temporarily, preliminarily or
permanently enforce any part of Sections 6 and 7.  You agree that (1) your
violating any part of Sections 6 and 7 would cause damage to the Group that
cannot be measured or repaired, (2) the Group therefore is entitled to an
injunction, restraining order or other equitable relief restraining any actual
or threatened violation of those Sections, (3) no bond will need to be posted
for the Group to receive such an injunction, order or other relief and (4) no
proof will be required that monetary damages for violations of those Sections
would be difficult to calculate and that remedies at law would be inadequate.


(e) Jurisdiction and Choice of Forum.  You and the Group irrevocably submit to
the exclusive jurisdiction of any state or federal court located in Honolulu,
Hawaii (the “Forum”) over any Applicable Matter that is not otherwise arbitrated
or resolved according to Section 10(b).  This includes any action or proceeding
to compel arbitration or to enforce an arbitration award.  Both you and the
Group (1) acknowledge that the Forum has a reasonable relation to this Agreement
and to the relationship between you and the Group and that the submission to the
Forum will apply even if the forum chooses to apply non-Forum law, (2) waive, to
the extent permitted by law, any objection to personal jurisdiction or to the
laying of venue of any action or proceeding covered by this Section 10(e) in the
Forum, (3) agree not to commence any such action or proceeding in any forum
other than the Forum and (4) agree that, to the extent permitted by law, a final
and non-appealable judgment in any such action or proceeding in any such court
will be conclusive and binding on you and the Group.  However, nothing in this
Agreement precludes you or the Group from bringing any action or proceeding in
any court for the purpose of enforcing the provisions of Sections 10(b) and this
10(e).


(f) Waiver of Jury Trial.  To the extent permitted by law, you and the Group
waive any and all rights to a jury trial with respect to any Applicable Matter.


(g) Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Hawaii applicable to contracts made and
to be performed entirely within that State.


(h) Costs. The Company will pay or reimburse any reasonable expenses, including
reasonable attorney’s fees, you incur as a result of any Applicable Matter,
provided that you substantially prevail in the Applicable Matter.


(i) Interest.  If the Company fails to pay when due any amount required by the
Agreement, it will pay interest on such amount at a rate equal to its prime
commercial lending rate.


--------------------------------------------------------------------------------


(j) Survival.  For the avoidance of doubt, any termination of your employment
(or breach of this Agreement by you or the Group) will have no effect on the
continuing operation of this Section 10.
 
11. General Provisions.


(a) Construction.


(1) References (A) to Sections are to sections of this Agreement unless
otherwise stated; (B) to any contract (including this Agreement) are to the
contract as amended, modified, supplemented or replaced from time to time;
(C) to any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section; (D) to any governmental authority include any successor to the
governmental authority; (E) to any plan include any programs, practices and
policies; (F) to any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority; and (G) to any affiliate of any entity are to any
person or other entity directly or indirectly controlling, controlled by or
under common control with the first entity.


(2) The various headings in this Agreement are for convenience of reference only
and in no way define, limit or describe the scope or intent of any provisions or
Sections of this Agreement.


(3) Unless the context requires otherwise, (A) words describing the singular
number include the plural and vice versa, (B) words denoting any gender include
all genders and (C) the words “include”, “includes” and  “including” will be
deemed to be followed by the words “without limitation”.


(4) It is your and the Group’s intention that this Agreement not be construed
more strictly with regard to you or the Group.
 
(b) Withholding. You and the Group will treat all payments to you under this
Agreement as compensation for services.  Accordingly, the Group may withhold
from any payment any taxes that are required to be withheld under any law, rule
or regulation.  Any amounts so withheld will be timely and properly remitted by
the Company to the appropriate taxing authority.


(c) Severability. If any provision of this Agreement (or if the application of
any provision to a person or particular circumstances) is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected.  In particular, if any provision of Section 7 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.


(d) No Set-off or Mitigation/Etc.  Your and the Company’s respective obligations
under this Agreement will not be affected by any set-off, counterclaim,
recoupment or other right you or any member of the Group may have against each
other or anyone else (except as provided in Section 7).  You do not need to seek
other employment or take any other action to mitigate any amounts owed to you
under this Agreement, and those amounts will not be reduced if you do obtain
other employment (except as this Agreement specifically states).


(e) Bank Regulatory Limitation.  If any payment or benefit under this Agreement
would otherwise be a golden parachute payment within the meaning of Section
18(k) of the Federal Deposit Insurance Act (a “Golden Parachute Payment”) that
is prohibited by applicable law, then the total payments and benefit will be
reduced to the greatest amount that could be made to you without there being a
Golden Parachute Payment.  The Company will give you the opportunity to select
the order in which payments or benefits are reduced.  To the extent reasonably
practicable, the Company will seek the approval of the Federal Deposit Insurance
Corporation and/or the State of Hawaii Division of Financial Institutions and
any other bank regulatory body, as necessary, to make any payment to you under
this Agreement that would otherwise constitute a Golden Parachute Payment.


--------------------------------------------------------------------------------


(f) Notices. All notices, requests, demands, consents and other communications
under this Agreement must be in writing and will be deemed given (1) on the
business day sent, when delivered by hand or facsimile transmission (with
confirmation) during normal business hours, (2) on the business day after the
business day sent, if delivered by a nationally recognized overnight courier or
(3) on the third business day after the business day sent if delivered by
registered or certified mail, return receipt requested, in each case to the
following address or number (or to such other addresses or numbers as may be
specified by notice that conforms to this Section 11(f)):


If to you, to the address on record with the Company, and


If to the Company or any other member of the Group, to:


Central Pacific Financial Corp.
220 South King Street
Honolulu, Hawaii 96813
Attention:  Glenn K.C. Ching
Facsimile:  (808) 544-6835
 
with a copy to:
 
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention:  Marc Trevino
Facsimile:  212-558-3588
 
(g) Consideration.  This Agreement is entered in consideration of the mutual
covenants contained in this Agreement.  You and the Group acknowledge the
receipt and sufficiency of the consideration to this Agreement and intend this
Agreement to be legally binding.


(h) Amendments and Waivers.  Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived.  Except as this
Agreement otherwise provides, no failure or delay by you or the Group to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.


(i) Third Party Beneficiaries. Subject to Section 9, this Agreement will be
binding on, inure to the benefit of and be enforceable by the parties and their
respective heirs, personal representatives, successors and assigns.  This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you and the Company and your and the Company’s
permitted successors and assigns, although this Agreement will inure to the
benefit of, and confer related rights and remedies on, the Group.
 
(j) Counterparts. This Agreement may be executed as counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.
 
*                      *                      *
Please confirm your acceptance of the terms and conditions of your employment
with the Company by signing where indicated below.




Very truly yours,
 
/s/ Ronald K. Migita
Chairman of the Board
 
Accepted and Agreed:
/s/ Denis K. Isono
 
Date: March 21, 2008